Citation Nr: 1112523	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  08-09 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an earlier effective date prior to October 27, 2004 for the award of a 100 percent disability rating for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1980 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 decision of a Department of Veteran's Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran testified at a hearing at the VA Central Office in September 2010.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The Veteran did not file a notice of disagreement with regard to the March 1998 rating decision and that decision became final.

2.  There is no document constituting a formal or informal claim for claim for an increased rating for the Veteran's PTSD prior to the November 2004 claim.

3.  The Veteran's claim for an increased rating for PTSD was received on November 4, 2007, and referenced a VA hospitalization on October 27, 2004 for the service-connected disorder. 

4.  It is not factually ascertainable that the Veteran's service-connected PTSD increased in severity to warrant assignment of a 100 percent disability rating prior to October 27, 2004.




CONCLUSIONS OF LAW

1. The March 1998 rating decision is final.  38 U.S.C.A. § 7105(c)(2010).

2. The criteria for an effective date prior to October 27, 2004 for the assignment of a 100 percent disability rating for service-connected PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to this claim.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in February 2007 that fully addressed all notice elements.  

In the letter sent in February 2007, the RO provided timely notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as specifying the information and evidence to be submitted by him, the information and evidence to be obtained by VA, and the need for him to advise VA of or submit any further evidence that pertained to his claim.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in the February 2007 letter that a schedular rating and an effective date would be assigned if his claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

The Board concludes that all available evidence that is pertinent to this claim has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues.  

Merits of the Claim

The Veteran is claiming entitlement to an earlier effective date, prior to October 27, 2004, for the award of a 100 percent disability rating for his PTSD.  Upon review of the evidence, the Board finds that the preponderance of the evidence is against the claim and the Veteran's claim is denied.  

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

A report of examination or hospitalization that meets certain criteria will be accepted as an informal claim for an increase or to reopen provided the report relates to a disability that may establish entitlement.  38 C.F.R. § 3.157(a).  The date of outpatient or hospital examination or date of admission to a VA or uniformed service hospital will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(1).  Evidence received from a private physician or layperson will also be accepted as a claim when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(2).

Service connection for PTSD was granted in a March 1998 rating decision and a 50 percent rating was assigned, effective October 25, 1996.  The rating decision also assigned temporary 100 percent ratings from November 5, 1996 through December 23, 1996 and from September 12, 1997 to November 20, 1997 for two periods of hospitalization.  The Veteran's rating was continued at 50 percent, effective November 21, 1997.  

In November 2004, the Veteran filed a claim for an increased rating for his PTSD.  In his claim, he stated that he was admitted to the VA Medical Center on October 27, 2004.  VA treatment records document the Veteran's treatment at the VA Medical Center.  A May 2006 rating decision assigned the Veteran temporary 100 percent ratings from October 27, 2004 to January 1, 2005 and from February 8, 2005 to June 1, 2005.  A 50 percent rating was effective on June 1, 2005.  

In a July 2006 rating decision, the RO assigned a 100 percent rating for his PTSD, effective January 1, 2005 and an August 2006 rating decision granted an earlier effective date of October 27, 2004 for the Veteran's PTSD.  In February 2007, the Veteran appealed this decision stating that he was entitled to an earlier effective date for the assignment of his 100 percent rating.  Specifically, the Veteran claims that he is entitled to the 100 percent rating from the day after his discharge from service.  

As stated above, the record reflects that a March 1998 rating decision granted service connection PTSD and assigned a 50 percent, effective October 25, 1996, the date of his claim.  The Veteran did not appeal this decision and the March 1998 rating decision became final.  38 U.S.C.A. § 7105(a) and (c); see Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (pursuant to 38 U.S.C. § 7105, a Notice of Disagreement initiates appellate review in the VA administrative adjudication process; and the request for appellate review is completed by the claimant's filing of a substantive appeal [VA Form 1-9 Appeal] after an SOC is issued by VA).

At his September 2010 Board hearing, the Veteran testified that he maintained communication with the RO after the March 1998 rating decision and he intended to convey his disagreement with their decision at that time.  He specifically claimed that he provided a written statement, noting his intent to disagree with the rating decision.  The Veteran also stated that he had no knowledge of how to properly appeal at that time, and due to his hospitalization, he was unable to properly appeal the decision.

The evidence of record, however, fails to support the Veteran's contentions.  The records do not show any communication that could be construed as a notice of disagreement with the PTSD rating.  In October 1997, the Veteran filed a notice of disagreement with regard to five issues that were decided in an August 1997 rating decision.  That rating decision deferred a rating decision for the Veteran's PTSD claim.  The October 1997 notice of disagreement did not reference PTSD.  The file also shows a claim for apportionment by the Veteran's former spouse; however none of the communications in that matter can be construed as a notice of disagreement with the March 1998 rating decision.  

While the Veteran submitted the October 1997 notice of disagreement prior to the March 2008 rating decision regarding his PTSD, it evidences the Veteran's knowledge of the appeals process and his capability to engage in correspondence.  Furthermore, the Veteran was engaged in the apportionment claim that was decided during the year period after the March 2008 rating decision.  In addition, the Veteran filed correspondence as to the addition of dependents and requested that his claims folder be relocated to a regional office near his new domicile.  Scrutiny of the claims folder also reveals no indication that RO personnel misconstrued any documents filed by the Veteran or his representative through the temporary rating assignment or apportionment processes.




In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that when a rating decision is final, only a request for a revision premised on clear and unmistakable error (CUE) could result in the assignment of an earlier effective date.  A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality.  Thus, the Veteran cannot "reach behind" the final March 1998 rating decision to establish an effective date earlier than October 27, 2004 unless he alleges CUE.  The Veteran has not raised a CUE claim in this matter.  

The current effective date for the assignment of a 100 percent disability rating for the Veteran's service-connected PTSD is October 27, 2004, the date the Veteran underwent was admitted to the VA Medical Center.  The Veteran's claim for an increased rating was filed on November 8, 2004.

The Veteran alleges that the 100 percent rating should be effective the date of his discharge from service.  As discussed above, such a claim is legally precluded.  

Based on the evidence as discussed above, the date of the Veteran's claim for an increased evaluation for posttraumatic stress disorder is November 8, 2004.  The earliest effective date in a claim for increase can be up to one year prior to November 8, 2004, if it is factually ascertainable that an increase in the service-connected disability was shown during that time period.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Board has thoroughly reviewed the evidence dated within one year prior to the November 2004 claim for increase.  The evidence does not establish a basis to award a 100 percent evaluation for posttraumatic stress disorder during that period.  

Accordingly, the Board finds that the preponderance of the evidence is against a finding that he met the criteria for a 100 percent evaluation for the service-connected PTSD prior to October 27, 2004.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107.


ORDER

Entitlement to an earlier effective date prior to October 27, 2004 for a 100 percent rating for PTSD is denied.  



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


